                                         Case 3:17-cv-00485-WHO Document 219 Filed 11/08/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CITY AND COUNTY OF SAN                             Case No. 17-cv-00485-WHO
                                         FRANCISCO,
                                   8                    Plaintiff,                          ORDER SETTING CASE
                                   9                                                        MANAGEMENT CONFERENCE
                                                 v.
                                  10
                                         JOHN F KELLY, et al.,
                                  11                    Defendants.
                                  12     COUNTY OF SANTA CLARA,                             Case No. 17-cv-00574-WHO
Northern District of California
 United States District Court




                                  13                    Plaintiff,
                                                                                            ORDER SETTING CASE
                                  14             v.                                         MANAGEMENT CONFERENCE
                                  15     DONALD J. TRUMP, et al.,
                                  16                    Defendants.
                                  17

                                  18          I would like to hold a Case Management Conference on December 11, 2018 at 2:00 p.m. to

                                  19   consider how to proceed with the issue that has been remanded by the Ninth Circuit, namely,

                                  20   whether a nationwide injunction is appropriate in this case. The parties shall file a Joint Case

                                  21   Management Statement on December 4, 2018 that outlines their proposed procedure(s) and the

                                  22   proposed timing thereof.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 8, 2018

                                  25

                                  26
                                                                                                    William H. Orrick
                                  27                                                                United States District Judge
                                  28
